DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 15, and 24-26 were amended, claims 6, 16, 17, 20, and 22 were canceled, and claims 31-34 were newly added in the response filed on 12/2/2020.  Claims 1-5, 7, 8, 13-15, 24-26, and 29-34 are currently pending and under examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
In line 3 of step a) of claim 1, the phrase “its oxide” should be deleted and replaced by –magnesium oxide--.
The final two lines of claim 1 were deleted and replaced by the following: --24 h in the absence of added solvent until the molar ratio of the elementary metal or metal compound to the total amount of carboxylic groups in the at least one fatty acid, at least one fatty acid derivative or a mixture thereof is in the range of from 1:6 to 1:99.--.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carlyn Anne Burton on 4/29/2021.
Response to Amendment/Arguments
The Applicant's amendments and arguments, dated 12/2/2020 (see p. 6-8), with respect to the 35 USC 112(b) rejection(s) of claims 1-8, 13-17, 20, 22, 24-26, 29, and 30 (see p. 2-4 of the OA dated 7/2/2020) have been fully considered and are persuasive, therefore the rejections of record have been withdrawn.
The Applicant's amendments and arguments, dated 12/2/2020 (see p. 9), with respect to the 35 USC 112(d) rejection(s) of claims 16, 17, 20, 22, and 24-26 (see p. 4-5 of the OA dated 7/2/2020) have been fully considered and are persuasive, therefore the rejections of record have been withdrawn.
The Applicant's amendments and arguments, dated 12/2/2020 (see p. 9-12 and including the declaration filed on 12/2/2020), with respect to the 35 USC 112(a) scope of enablement rejection(s) of claims 1-8, 13-17, 20, 22, 24-26, 29, and 30 (see p. 5-15 of the OA dated 7/2/2020) have been fully considered and are persuasive.  The Applicant limited the scope of the catalyst used in the ketonization reaction of claim 1 to those which are enabled by the disclosure as filed and canceled claims 16, 17, 20, and 22, therefore the rejections of record have been withdrawn.
The Applicant's amendments and arguments, dated 12/2/2020 (see p. 12), with respect to the provisional non-statutory double patenting rejection(s) of: i) claim 1 as being provisionally rejected over claim 15 of co-pending application no. 16/347994 and ii) claim 1 as being provisionally rejected over claim 14 of co-pending application no. 16/769845 (see p. 15-17 of the OA dated 7/2/2020) have been fully considered and are persuasive.  Namely claim 15 was canceled in co-pending application no. 16/347994 (see claim set filed on 11/24/2020) and claim 14 was canceled in co-pending application 
Allowable Subject Matter
Claims 1-5, 7, 8, 13-15, 24-26, and 29-34 are allowed for the reasons set forth above and those on p. 17-18 of the OA dated 7/2/2020.  An updated search of the prior art has not found any other relevant prior art which would affect the patentability of the claims. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY C BONAPARTE/Primary Examiner, Art Unit 1622